Citation Nr: 0817926	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  98-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a vision 
disability, to include strabismus, diplopia, and amblyopia.

2.  Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to May 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in November 1998.  A transcript of the 
hearing has been associated with the claim file.

In March 1999, the Board denied the veteran's claim.  He 
appealed the denial to the United Sates Court of Appeals for 
Veterans Claims (Court), and in April 2001 the Court vacated 
the Board's decision and remanded the claim for 
readjudication.  

In June 2003, a second Travel Board hearing was held.  A 
transcript of the hearing has been associated with the claim 
file.

In April 2006, the Board denied the veteran's claim.  In 
October 2006, the Court vacated the Board's decision and 
remanded the case for readjudication.  In March 2007 the 
Board remanded the case.

The issue of entitlement to service connection for cataracts 
is and is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for a vision disability to include 
strabismus, diplopia and bilateral amblyopia was denied in a 
rating decision of March 1996.  The veteran was informed of 
the decision and he did not appeal.

2.  The evidence submitted since the RO's denial of 1996 is 
cumulative.


CONCLUSIONS OF LAW

1.  The March 1996 RO's rating decision, which denied service 
connection for a vision disability to include strabismus, 
diplopia and bilateral myopia, is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  The evidence received since the March 1996 RO's rating 
decision, which denied service connection for a vision 
disability to include strabismus, diplopia and bilateral 
myopia, is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the veteran's request to reopen his claim for service 
connection for a vision disability to include strabismus, 
diplopia and amblyopia.  In a VCAA letter of April 2007 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the VCAA notice did not predate the 
rating decision.  However, the notice was provided as a 
result of a Court remand which found the first notice to be 
defective.  Since the notice was provided as a result of a 
Court remand, there can be no prejudice to the appellant as 
any prejudice which may have existed was cured by the remand.  
Furthermore, the Board notes that the veteran was afforded 
the opportunity to submit additional evidence an opportunity 
of which he availed himself, and a Supplemental Statement of 
the Case was issued after the evidence was submitted.  
Therefore, the veteran was afforded due process.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until a 
letter of April 2007.  However, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran has not been afforded a VA examination for his 
claim for service connection for a visual disability to 
include strabismus, diplopia and amblyopia because the 
evidence is adequate to address the appeal.  Under the facts 
of this case, the Board has no duty to provide a VA 
examination or obtain a medical opinion.  There is no 
competent evidence of aggravation of the disabilities in 
service.  The Board has carefully considered the Court's 
language in Mclendon that the threshold for showing this 
association is a low one.  However, there is a threshold.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, VA 
outpatient treatment records and Social Security 
Administration records have been obtained.  The veteran was 
afforded two Travel Board hearings.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The veteran seeks to reopen his claim for service connection 
for a vision disability to include strabismus, diplopia, and 
bilateral amblyopia.  

The RO denied service connection for a vision disability to 
include strabismus with diplopia and amblyopia, in September 
1978.  The basis for the denial was that the veteran's 
congenital or developmental visual problems preexisted 
service and there was no evidence that they had been 
aggravated beyond the natural progression during his military 
service.  The veteran did not appeal after he was notified in 
October 1978.  In September 1980, the RO denied reopening the 
veteran's claim finding that new and material evidence had 
not been received.  At the time the evidence included private 
treatment records dated in 1980 reflecting findings of visual 
problems.  The veteran did not appeal.  In April 1992, the RO 
denied reopening the claim finding that the veteran had not 
submitted new and material evidence and informed the veteran 
that same month.  The evidence included lay statements and 
statements submitted by the veteran. The veteran did not 
appeal.

In March 1996, the last final denial by the RO on this issue, 
the RO found that no new and material evidence had been 
received to reopen the veteran's claim for service connection 
for a vision disorder.  The veteran was informed of the 
decision and he did not appeal.  Therefore, the determination 
became final. 38 U.S.C.A. §§ 7105.

At the time of the March 1996 RO's denial the evidence 
included, the veteran's service medical records which showed 
that at induction in March 1969, the veteran had esotropia of 
the right eye and amblyopia.  In May 1969, he was diagnosed 
with constant diplopia; due to congenital esotropia, 
amblyopia.  A Medical Board recommended that the veteran be 
separated from service in May 1969 due to his condition.  
Private records dated in April 1969, and August 1980, which 
showed evaluation of the veteran's eyes, and a lay statement 
received in March 1992, from friends and co-workers of the 
veteran attesting to the veteran having bad eyesight.

The evidence received since the March 1996 denial includes a 
copy of a letter dated in 1969 from the veteran to his wife, 
hearing testimony before a hearing officer at the RO in July 
1998, hearings before the Board in November 1998, and in June 
2003, VA outpatient treatment records dated from 1998 through 
2003 documenting continued evaluation of the veteran's vision 
disabilities and current visual acuity findings, medical 
records from the Social Security Administration (SSA) with 
decisions dated in June 1999 and May 2002, and medical 
articles concerning vision problems.

The RO's March 1996 rating decision is final based upon the 
evidence then of record.  A finally denied claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

Applicable regulation states that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156(a).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  The Board 
notes that the legal standard of what constitutes "new and 
material" evidence was amended on August 29, 2001.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has made a careful review of the evidence of 
record.  The submitted SSA records, VA outpatient treatment 
records, testimony provided and medical article are not new 
and material.  Rather, the evidence is cumulative.  Recent 
treatment records and Social Security records tend to 
establish the current state of the veteran's health.  
However, the fact that the appellant had eye disability had 
been previously established.  Such evidence is duplicative.  
In regard to the veteran's assertions that his visual 
disability was incurred in or aggravated by service, such is 
repetitive of his initial claim and is cumulative.  
Similarly, lay statements that tend to confirm that the 
appellant has difficulty seeing are cumulative.  The fact 
that the appellant had vision difficulty has not been in 
dispute.  Thus, as the additional evidence is cumulative of 
the evidence of record at the time of the March 1996 rating 
decision. Accordingly, the application to reopen the claim of 
service connection for a visual disability to include 
strabismus, diplopia and amblyopia is denied.  38 C.F.R. § 
3.156(a). 


ORDER

The request to reopen the claim for service connection for a 
vision disability to include strabismus, diplopia, and 
amblyopia, is denied.


REMAND

As a general rule, "when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered."  38 U.S.C. § 7104(b) (However, if a veteran's 
claim does not have the same factual basis as a prior claim, 
then the veteran is not seeking to reopen his prior claim but 
rather is opening a new claim.  In such cases the new and 
material evidence requirement of 38 U.S.C. § 5108 is 
inapplicable.

A properly diagnosed disease or injury cannot be considered 
the same factual basis as a distinctly diagnosed disease or 
injury.  Therefore, claims based upon distinctly and properly 
diagnosed diseases or injuries cannot be considered the same 
claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  
Boggs v. Peake, 520 F.3d 1330 (2008). 

In this case, the veteran was denied service connection for a 
vision disability, to include strabismus, diplopia, and 
amblyopia in a rating decision of March 1996.  Outpatient 
treatment records of October 1999 note a diagnosis of very 
early cataracts.  This constitutes a new claim for service 
connection for cataracts.  Therefore, the RO must adjudicate 
the claim and issue a rating decision.

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the claim for 
service connection for cataracts and 
issue a rating decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


